DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
1)  Regarding the argument presented page(s) 5, last paragraph, lines 1-2 and page 6, lines 1-12, pertaining to 35 U.S.C 103 rejection, filed 03/13/2021 for claim(s) 1, with respect to the reference Baarman. The examiner respectfully disagrees and submits that Baarman was not relied on to teach alignment of coils, but Baarman was relied on to teach performing a function check after power has been supplied. Baarman teaches to determine the wireless power supply system is “operating within normal limits” [0077, lines 1-3, also see rejection below]. For example: by monitoring the operating characteristics the primary unit 10 and the receiver unit 16 such as current, if current supplied is not normal (over current, see Fig 11, Steps 1312, 1314 and 1316) while power is getting transferred, then more power is supplied which causes damage to the wireless power supply system. Therefore, Baarman teaches performing the function check after the power transmission process has started, hence the arguments are not persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over the US Patent Application Publication by Wu et al. (US # 20150155095), in view of the US Patent Application Publication by Lee (US # 20140009109), in view of the US Patent Application Publication by Baarman (US # 20110304216).

Regarding Claim 1, Wu teaches in Figures 1A and 1B, a power transmitting device (106, [0087, line 5]) comprising: 
a power transmitting unit (118 + 116) configured to contactlessly transmit alternating-current power to be transmitted to a power receiving unit (108, [0087, lines 5-6]) of a vehicle [0047, lines 1-5, 0092, lines 1-6, 0094, lines 4-7]; 
(Coupling Measurement Module 206 located in Alignment Apparatus 104, [0112, line 6]) that detects a positional relationship between the power transmitting unit and the power receiving unit [0088, lines 11-14, 0115, lines 1-7]; and 
a controller (Coupling Threshold Module 206 located in Alignment Apparatus 104) configured to perform an alignment process performing a process using the positional relationship detected by the detection device for aligning the power receiving unit with the power transmitting unit [0004, lines 11-21, 0116-0117], and 
the controller being configured to: 
before starting power transmission by the power transmitting unit, perform the alignment process [0118, lines 6-7] 
Wu fails to teach:
a power transmission function check process is performed by the power transmitting unit to check whether a power transmission function of the power transmitting unit functions properly, 
Lee teaches in Figures 2A and 4A, a wireless power transmitter (100, [0073]) comprising a power transmission function check performed by a power transmitting unit (Power Sensing Unit 1115 located inside a power conversion unit 111 unit of the wireless power transmitter 100 performs power transmission function check) to check whether a power transmission function of the power transmitting unit functions properly (Power Sensing Unit 1115 checks to see if the wireless power transmitter 100 is normally operated, [0133]), 
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include checking the functionality test of the transmitter 
The combination of Wu and Lee fail to teach:
 after the alignment process has completed alignment of the power receiving unit with the power transmitting unit, the power transmitting unit performs the power transmission function check process.
Baarman teaches in Figures 1 and 11, a wireless power supply system (10, [0038]) capable of performing step of:
after the alignment process (When a receiver unit 16 is placed on primary unit 12) has completed alignment of a power receiving unit (receiver unit 16) with a power transmitting unit (primary unit 12, [0038, 0040, 0042]), start power transmission by the power transmitting unit to perform the power transmission function check process [0076-0077]. 
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include detecting abnormality in the primary unit after alignment process within the charging apparatus of Wu and Lee as taught by Baarman, in order to alert the user indicating that the power transmission unit is defective and/or liable to fail, thus improving the efficiency of the system.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wu, Lee and Baarman as applied to claim 1 above, in further view of the US Patent Application Publication by Roy et al. (US # 20150323694).
Regarding Claim 2, Wu, Lee and Baarman teaches the apparatus of claim 1.
Wu further teaches:
wherein the controller is configured to perform alignment process [0118, lines 6-7].
The combination of Wu, Lee and Baarman fail to teach:
wherein the controller is configured to perform, in addition to the alignment process and the power transmission function check process, an alignment function check process for checking whether the alignment process functions properly, and the controller is configured to: 
before performing the alignment process, perform the alignment function check process; and when it is determined through the alignment function check process that the alignment process functions properly, perform the alignment process.
Roy teaches:
wherein the controller is configured to perform, in addition to the alignment process and the power transmission function check process, an alignment function check process for checking whether the alignment process functions properly [Abstract, 0020], and the controller is configured to: 
before performing the alignment process, perform the alignment function check process; and when it is determined through the alignment function check process that the alignment process functions properly, perform the alignment process [0021].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include performing alignment check within the charging .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wu, Lee and Baarman as applied to claim 1 above, in further view of the US Patent Application Publication by Taguchi et al. (US # 20110316553) and the US Patent Application Publication by Halker et al. (US # 20150278038).

Regarding Claim 3, Wu, Lee and Baarman teaches the apparatus of claim 1.
Wu further teaches:
wherein the vehicle further comprises a power storage device connected to the power receiving unit (Battery 126 is connected to 108, see Fig 1B), 
The combination of Wu, Walley and Roy fail to teach:
wherein the vehicle further comprises a power storage device connected to the power receiving unit via a charging relay, 
Taguchi teaches in Figure 2, a vehicle further comprises a power storage device connected to the power receiving unit via a charging relay (Battery 25 is connected to Charger 24 through a switch SW, [0021]), 
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include a relay between charging device and battery within the charging apparatus of Wu, Lee and Baarman as taught by Taguchi, in order to adjust the output voltage and current by controlling the ON/OFF operation of the switching element, thus protecting the battery from overcharging.
 Wu, Lee, Baarman and Taguchi fail to teach:
the vehicle is configured to transmit a power request signal to the power transmitting device when the alignment is completed and the charging relay is in a conducting state, and 
Halker teaches:
the vehicle is configured to transmit a power request signal to the power transmitting device when the alignment is completed and the charging relay is in a conducting state [0069, lines 7-10], and
the controller is configured to perform the power transmission function check process after the power request signal is received from the vehicle [0069, lines 10-13].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include request for power and perform functional check of the alignment system within the charging apparatus of Wu, Lee, Baarman and Taguchi as taught by Halker, in order to regulate charging process based on power request, thereby preventing overcharging, thus improving the efficiency of the overall charging process.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The US Patent Application Publication by Roy et al. (US # 20140111019) teaches a systems for wireless power transfer comprising:
[0208] Some possible operation modes of a FOD detection system are as follows: [0209] Low-power diagnostic tests can be performed without the vehicle present to check health and status of the charging station and to check for FOD prior to a vehicle driving over the source. [0210] After the vehicle arrives and is positioned over the source module, but prior to high-power charging, the FOD detector may verify that the source and/or a region around the source is still free of FOD. [0211] After the vehicle arrives and is positioned over the source module, but prior to high-power charging, a FOD detector may verify that the device is free of FOD.
The US Patent Application Publication by Kim (US # 20160059723) teaches a wireless charging control apparatus comprising: 
The secondary charging pad alignment method includes monitoring signals induced at a plurality of hall sensors arranged in a vehicle, estimating a position of a primary charging pad of a charger based on measured values of the plurality of hall sensors, and generating one of movement information for moving a secondary charging 
The US Patent Application Publication by Kim et al. (US # 20120299390) teaches:
The switch unit 124 may be turned ON or OFF under the control of the control/communication unit 126. When the switch unit 124 is turned OFF, the control/communication unit 115 of the source device 110 may detect a reflected wave. Moreover, when the switch unit 124 is turned OFF, the magnetic coupling between the source resonator 116 and the target resonator 121 may be eliminated. (See Fig 1, [0071]), 
The source system 1810 may control the source resonator 1820 and the target resonator 1830 to be aligned. For example, when the source resonator 1820 and the target resonator 1830 are not aligned, the controller of the source system 1810 may transmit a message to the target system 1840, and may control alignment between the source resonator 1820 and the target resonator 1830 [0215].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is (469)295-9188.  The examiner can normally be reached on 9a.m-5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859


/NATHANIEL R PELTON/           Primary Examiner, Art Unit 2859